1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                          EASTERN DISTRICT OF CALIFORNIA
9
10   CINCINNATI INSURANCE COMPANY,      )       Case No.: 1:19-CV-00886-DAD-JLT
                Plaintiff,              )
11                                      )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
           v.                           )
12
     SPORTS SURFACING, INC, et al.,     )       Pleading Amendment Deadline: 5/15/20
13             Defendants.              )
                                        )       Discovery Deadlines:
14                                      )             Initial Disclosures: 10/11/19
                                                      Non-Expert: 10/9/20
15
                                                      Expert: 1/4/21
16                                                    Mid-Discovery Status Conference:
                                                      6/1/20 at 8:30 a.m.
17
                                                Non-Dispositive Motion Deadlines:
18                                                    Filing: 1/15/21
19                                                    Hearing: 2/16/21

20                                              Cross Motions for Summary Judgment/Adjudication:
                                                       Filing: 12/16/19
21                                                     Hearing: 2/4/20
22
                                                Other Dispositive Motion Deadlines:
23                                                     Filing: 1/29/21
                                                       Hearing: 3/2/21
24
                                                Settlement Conference:
25
                                                       4/5/21 at 9:00 a.m.
26                                                     510 19th Street, Bakersfield, CA

27                                              Pre-Trial Conference:
                                                       5/17/21 at 1:30 p.m.
28                                                     Courtroom 5

                                            1
1                                                             Trial: 7/13/21 at 8:30 a.m.
                                                                     Courtroom 5
2                                                                    Court trial: 3 days
3
4    I.      Date of Scheduling Conference
5            September 25, 2019.
6    II.     Appearances of Counsel
7            David Rubin appeared on behalf of Plaintiff.
8            Arthur Grebow appeared on behalf of defendants North American Specialty Flooring Inc. and
9    Sports Surfacing, Inc.
10           Camille DeCamp appeared on behalf of defendant Roy’s Flooring Inc.
11           Ray T. Mullen appeared on behalf of defendant S.C. Anderson, Inc.
12   III.    Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing
13           Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the
14   Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a
15   District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case
16   set on the same date until a courtroom becomes available. The trial date will not be reset.
17           The Magistrate Judges’ availability is far more realistic and accommodating to parties than that
18   of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize
19   criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge
20   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of
21   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States
22   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.
23           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United
24   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the
25   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance
26   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern
27   District of California.
28           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to


                                                          2
1    conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

2    SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

3    whether they will consent to the jurisdiction of the Magistrate Judge.

4    IV.    Pleading Amendment Deadline

5           Any requested pleading amendments are ordered to be filed, either through a stipulation or

6    motion to amend, no later than May 15, 2020. Any motion to amend the pleadings shall be heard by

7    the Honorable Dale A. Drozd, United States District Court Judge.

8    V.     Discovery Plan and Cut-Off Date

9           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

10   on or before October 11, 2019.

11          The parties are ordered to complete all discovery pertaining to non-experts on or before

12   October 9, 2020 and all discovery pertaining to experts on or before January 4, 2021.

13          The parties are directed to disclose all expert witnesses, in writing, on or before October 30,

14   2020, and to disclose all rebuttal experts on or before November 30, 2020. The written designation of

15   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

16   and (C) and shall include all information required thereunder. Failure to designate experts in

17   compliance with this order may result in the Court excluding the testimony or other evidence offered

18   through such experts that are not disclosed pursuant to this order.

19          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

20   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

21   included in the designation. Failure to comply will result in the imposition of sanctions, which may

22   include striking the expert designation and preclusion of expert testimony.

23          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

24   disclosures and responses to discovery requests will be strictly enforced.

25          A mid-discovery status conference is scheduled for June 1, 2020 at 8:30 a.m. before the

26   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

27   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

28   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.


                                                       3
1    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

2    completed as well as any impediments to completing the discovery within the deadlines set forth in this

3    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

4    1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

5    intent to appear telephonically no later than five court days before the noticed hearing date.

6    VI.      Pre-Trial Motion Schedule

7             All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

8    than January 15, 20211 and heard on or before February 16, 2021. Discovery motions are heard

9    before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

10   Courthouse in Bakersfield, California. For these hearings, counsel may appear via teleconference by

11   dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom

12   Deputy Clerk receives a written notice of the intent to appear telephonically no later than five court

13   days before the noticed hearing date. All other non-dispositive hearings SHALL be set before Judge

14   Drozd.

15            No motion to amend or stipulation to amend the case schedule will be entertained unless it

16   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

17   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

18   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

19   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

20   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

21   obligation of the moving party to arrange and originate the conference call to the court. To schedule

22   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

23   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

24   with respect to discovery disputes or the motion will be denied without prejudice and dropped

25   from the Court’s calendar.

26            Cross-motions for summary judgment/adjudication SHALL be filed no later than December

27
28             1
                 Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery
     of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery deadline.

                                                              4
1    16, 2019 and heard no later than February 4, 2020.

2            All other dispositive pre-trial motions2, if any, shall be filed no later than January 29, 2021 and

3    heard no later than March 2, 2021, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd,

4    United States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R.

5    Civ. P. 56 and Local Rules 230 and 260.

6    VII.    Motions for Summary Judgment or Summary Adjudication

7            At least 21 days before filing a motion for summary judgment or motion for summary

8    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

9    to be raised in the motion.

10           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

11   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

12   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

13   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

14   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

15           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

16   statement of undisputed facts at least five days before the conference. The finalized joint statement of

17   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

18   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

19   statement of undisputed facts.

20           In the notice of motion, the moving party SHALL certify that the parties have met and

21   conferred as ordered above, or set forth a statement of good cause for the failure to meet and confer.

22   Failure to comply may result in the motion being stricken.

23   VIII. Pre-Trial Conference Date

24           May 17, 2021 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

25           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

26
27
     2
28    The parties anticipate that this matter may be resolved through cross-motions under Rule 56. To the extent that any
     party feels a second dispositive motion under Rule 56 may be productive, that party SHALL seek leave of the Court
     before filing a second motion. All parties SHALL endeavor to file only one Rule 56 motion.

                                                               5
1    The parties are further directed to submit a digital copy of their pretrial statement in Word format,

2    directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

3             Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

4    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

5    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

6    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

7    Court to explain the nature of the case to the jury during voir dire.

8    IX.      Trial Date

9             July 13, 2021 at 8:30 a.m. in Courtroom 5 before the Honorable Dale A. Drozd, United States

10   District Court Judge.

11            A.       This is a court trial.

12            B.       Counsels' Estimate of Trial Time: 3 days.

13            C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

14   California, Rule 285.

15   X.       Settlement Conference

16            A Settlement Conference is scheduled for April 5, 2021 at 9:00 a.m., located at 510 19th Street,

17   Bakersfield, California.

18            Unless otherwise permitted in advance by the Court, the attorneys who will try the case

19   shall appear at the Settlement Conference with the parties and the person or persons having full

20   authority to negotiate and settle the case on any reasonable terms3discussed at the conference.

21   Consideration of settlement is a serious matter that requires preparation prior to the settlement

22   conference. Set forth below are the procedures the Court will employ, absent good cause, in

23   conducting the conference.

24            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

25   fax or e-mail, a written itemization of damages and a meaningful4 settlement demand which includes

26
27            3
                Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
28   a person whose recommendations about settlement are relied upon by the ultimate decision makers.
              4
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.

                                                                6
1    a brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before

2    the settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the

3    offer or with a meaningful counteroffer, which includes a brief explanation of why such a settlement

4    is appropriate.

5             If settlement is not achieved, each party SHALL attach copies of their settlement offers to

6    their Confidential Settlement Conference Statement, as described below. Copies of these documents

7    shall not be filed on the court docket.

8                       CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

9             At least five court days before the settlement conference, the parties shall submit, directly to

10   Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

11   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

12   any other party, although the parties may file a Notice of Lodging of Settlement Conference

13   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

14   Settlement Conference indicated prominently thereon.

15            The Confidential Settlement Conference Statement shall include the following:

16            A.       A brief statement of the facts of the case.

17            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds upon

18                     which the claims are founded; a forthright evaluation of the parties' likelihood of

19                     prevailing on the claims and defenses; and a description of the major issues in dispute.

20            C.       A summary of the proceedings to date.

21            D.       An estimate of the cost and time to be expended for further discovery, pretrial and

22   trial.

23            E.       The relief sought.

24            F.       The party's position on settlement, including present demands and offers and a history

25                     of past settlement discussions, offers and demands.

26   XI.      Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

27
28   If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
     should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.

                                                                  7
1    Trial

2            Not applicable at this time.

3    XII.    Related Matters Pending

4            This action is related to Employers Mutual Casualty Company, et al. v. North American

5    Specialty Flooring, Inc., et al., case number 1:19-cv-00544-DAD-JLT, filed on April 26, 2019.

6            The underlying action which is the center of the insurance coverage dispute is pending in Kern

7    County Superior Court, case number BCV-17-102683-TSC, entitled S.C. Anderson, Inc. v. Jose Roy

8    Garcia, et al.

9    XIII. Compliance with Federal Procedure

10           All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

11   Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

12   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

13   increasing case load and sanctions will be imposed for failure to follow both the Federal Rules of Civil

14   Procedure and the Local Rules of Practice for the Eastern District of California.

15   XIV. Effect of this Order

16           The foregoing order represents the best estimate of the court and counsel as to the agenda most

17   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

18   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

19   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

20   subsequent status conference.

21           The dates set in this order are firm and will not be modified absent a showing of good

22   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

23   contained herein will not be considered unless they are accompanied by affidavits or declarations,

24   and where appropriate attached exhibits, which establish good cause for granting the relief

25   requested.

26   ///

27   ///

28   ///


                                                         8
1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   September 25, 2019                          /s/ Jennifer L. Thurston
5                                                   UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    9
